(0®`|0)0'|-§00|\)-\

NNNNN|\)NNN_\_\_\_\_\_;_\_\_\_\
m\lC)O'|-§CQN-\O(O®\IO'>U'|LO)N-\O

/

_\LF|LED macaon
ENTERED sERvEn on
COUNSEUPART|ES OF RECORD

 

 

OCT 30 215

 

 

 

CLERK US D|STR|.CT COURT
D|STRlCT OF NEVADA

BY: _, sizqu

 

 

 

UN|TED STATES DlSTRlCT COURT

DlSTRlCT OF NEVADA
KEV|N ALMY, Case No. 3:17-cv-00382-RCJ~CBC
Plaintiff, ORDER
v.
Nl|NOR ADAMS, et al.,
Defendants.

 

 

 

 

l. DlSCUSSlON

ln its August 28, 2018 screening order. the Court dismissed Plaintist complaint
and gave him leave to amend portions of the complaint. (ECF No. 13 at 15). Plaintiff
then appealed to the Ninth Circuit. (ECF No. 16). The Ninth Circuit dismissed the appeal
for lack ofjurisdiction. (ECF No. 16).

The Court now orders Plaintiff to file within 28 days any amended complaint
consistent with the the August 28, 2018 screening order. lf Plaintiff fails to file an
amended complaint within 28 days of this current order. the Court may dismiss with
prejudice without further notice.

ll. CONCLUS|ON
For the foregoing reasons, |T lS ORDERED that Plaintiff must file any amended

complaint within 28 days of this order.

 

(Dm\lC)U'l-h»(»JN-\

NNNNNNNN|\).A_\_\_\_;_\_\_\_\_\
m\lO)O\A(A)N-\OCQQ`|CDU'|~L(A)N-\O

 

 

lT lS FURTHER ordered that failure to timely Hle an amended complaint may result
in dismissal with prejudice without further notice.

lT lS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff copies
of his original complaint (ECF No. 14) and the Court's screening order (ECF No. 13) as
well as the approved form for filing a § 1983 complaint and instructions for the same. lf
Plaintiff chooses to file an amended complaint, he must use the approved form and he
must write the words “First Amended" above the words “Civil Rights Complaint" in the

caption.

oATED THlsJ)Uday oM/zoia.

  
 

 

UN| TATES MG|STRATE JUDGE

 

